Exhibit 10.1

TIBCO SOFTWARE INC.

NOTICE OF AWARD OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2008 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Award
and in the Terms and Conditions of Restricted Stock Units, attached hereto as
Appendix A.

TIBCO Software Inc. (the “Company”) hereby grants you,                      (the
“Employee”), an award of Restricted Stock Units, under the Plan. The date of
this Performance-Based Restricted Stock Unit Agreement (the “Agreement”) is
February 26, 2010 (the “Grant Date”). Subject to the provisions of the Terms and
Conditions of Performance-Based Restricted Stock Units (the “Terms and
Conditions”), which constitute part of this Agreement, and of the Plan, the
principle features of this grant are as follows:

 

Award Number:   

 

Number of Restricted Stock Units:   

 

Performance Period:    Fiscal Years 2010 through 2013 Conditional Grant:    This
grant of Restricted Stock Units is conditioned on stockholder approval of an
amendment to the Plan, at the annual meeting of the Company stockholders to be
held on April 22, 2010, to increase the applicable number of Shares which can be
issued pursuant to awards under the Plan (the “Plan Amendment”). In no event may
Shares ever be issued under this Agreement prior to stockholder approval of the
Plan Amendment. If stockholders do not approve the Plan Amendment, then this
grant of Restricted Stock Units shall be immediately cancelled and forfeited at
no cost to the Company and the Employee will have no further rights thereunder.
Vesting of Restricted Stock Units:    The Restricted Stock Units are eligible to
vest only if certain performance-based goals are achieved (as described below)
and certain service-based requirements (as described below) are met.*   
Performance Based Vesting Component. The actual number of Restricted Stock Units
which will be eligible to vest will be determined based on the Company’s
non-GAAP EPS and cumulative non-GAAP EPS.    Non-GAAP EPS will be measured in
fiscal years 2012 and 2013. The Company’s cumulative non-GAAP EPS will be
measured for three (3) and/or four (4) fiscal years, as described below,
commencing with fiscal year 2010.



--------------------------------------------------------------------------------

   If (i) for fiscal year 2012, the Company achieves non-GAAP EPS equal to $1.00
or greater and (ii) the Company achieves cumulative non-GAAP EPS over the three
(3) fiscal years 2010, 2011 and 2012 equal to $2.40 or greater (together, the
“2012 Goals”), one hundred percent (100%) of the Restricted Stock Units subject
to this Agreement shall become eligible to vest (any Restricted Stock Units that
become eligible to vest after satisfaction of the applicable non-GAAP EPS goals
are referred to herein as the “Eligible RSUs”) after satisfying the additional
service-based vesting schedule discussed below.    If the Company does not
achieve the 2012 Goals, the Restricted Stock Units may still become Eligible
RSUs if in fiscal year 2013 the following performance goals are achieved. If (i)
for fiscal year 2013, the Company achieves non-GAAP EPS equal to $1.00 or
greater and (ii) the Company achieves cumulative non-GAAP EPS over the four (4)
fiscal years 2010, 2011, 2012 and 2013 equal to $3.00 or greater (together, the
“2013 Goals”), one hundred percent (100%) of the Restricted Stock Units subject
to this Agreement shall become Eligible RSUs that are scheduled to vest after
satisfying the additional service-based vesting schedule discussed below.    For
the avoidance of doubt, if the 2012 Goals are achieved, no additional Restricted
Stock Units may become Eligible RSUs upon achievement of 2013 Goals. The
Company’s fiscal year 2012 (if the Company achieves the 2012 Goals) or fiscal
year 2013 (if the Company does not achieve the 2012 Goals but achieves the 2013
Goals) will be referred to herein as the “Determination Year”.    All
determinations regarding performance against the non-GAAP EPS and cumulative
non-GAAP EPS calculated in accordance with paragraph 14(c) and whether the 2012
Goals and/or 2013 Goals have been met shall be made by the Committee in its sole
discretion and all such determinations shall be final and binding on all
parties. Restricted Stock Units, if any, will be deemed to have become Eligible
RSUs as of the first date after which the Audit Committee of the Board has
completed and delivered its calculations of non-GAAP EPS to the Committee, and
the Committee has then certified in writing as to whether the 2012 Goals or 2013
Goals (as applicable) have been achieved. This determination shall be made no
later than January 31, 2013 with respect to the 2012 Goals, and if applicable,
no later than January 31, 2014 with respect to the 2013 Goals.

 

-2-



--------------------------------------------------------------------------------

   Service Based Vesting Component. Once the number of Eligible RSUs has been
determined pursuant to the performance-based vesting component discussed above,
such Eligible RSUs will be scheduled to vest as to one-half (1/2) of the
Eligible RSUs on the one-year anniversary of the date the Restricted Stock Units
first became Eligible RSUs, and the remaining one-half (1/2) of the Eligible
RSUs shall become vested on the second-year anniversary of the date the
Restricted Stock Units first became Eligible RSUs, provided Employee remains a
Service Provider through each applicable vesting date. Such first one-half of
the Eligible RSUs that will be scheduled to vest is referred to herein as the
“First Tranche RSUs” and such remaining one-half of the Eligible RSUs that will
be scheduled to vest is referred to herein as the “Second Tranche RSUs.”   
Additional Vesting Terms and Deferred Share Settlement. Notwithstanding the
foregoing, even if the performance-based and service-based vesting components
have been satisfied, (i) the settlement of the Restricted Stock Units (e.g.,
when Shares will be issued in settlement of the vested Restricted Stock Units)
will not occur, unless otherwise provided in paragraph 7, until the mandatory
deferral date specified in paragraph 8 of the Terms and Conditions; and (ii)
Employee may also forfeit vested Restricted Stock Units prior to the date such
Shares are settled depending on the Company’s non-GAAP EPS performance in the
fiscal year following the Determination Year, as set forth in paragraph 4 of the
Terms and Conditions.

 

-3-



--------------------------------------------------------------------------------

IMPORTANT:

* Except as otherwise provided in the Terms and Conditions of this Agreement,
Employee will not vest in the Restricted Stock Units unless he or she remains a
Service Provider through each applicable vesting date.

Your written signature below indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Terms
and Conditions to this Agreement and the Plan. For example, important additional
information on vesting and forfeiture of this grant is contained in paragraphs
4, 5, 6 and 7 of the Terms and Conditions. PLEASE BE SURE TO READ ALL OF THE
TERMS AND CONDITIONS OF THIS GRANT.

YOU ACKNOWLEDGE AND AGREE THAT IF THE COMPANY STOCKHOLDERS DO NOT APPROVE THE
PLAN AMENDMENT THAT THIS RESTRICTED STOCK UNIT AWARD SHALL BE IMMEDIATELY
CANCELLED AND FORFEITED AND THAT YOU WILL HAVE NO RIGHTS TO ANY BENEFITS, SHARES
OR OTHER CONSIDERATION HEREUNDER AS A RESULT OF SUCH CANCELLATION AND
FORFEITURE.

YOUR WRITTEN SIGNATURE BELOW ALSO SHALL BE CONSIDERED YOUR ACKNOWLEDGEMENT AND
AGREEMENT THAT THE TERMS AND CONDITIONS OF THIS RESTRICTED STOCK UNIT AGREEMENT
SHALL CONTROL AND BE CONSIDERED AN AMENDMENT TO ANY WRITTEN AGREEMENT BETWEEN
YOU AND THE COMPANY, INCLUDING SPECIFICALLY ANY WRITTEN EMPLOYMENT AGREEMENT,
OFFER LETTER, SEVERANCE AGREEMENT OR YOUR PARTICIPATION IN THE COMPANY’S CHANGE
IN CONTROL AND SEVERANCE PLAN, SOLELY WITH RESPECT TO THE VESTING OF THESE
RESTRICTED STOCK UNITS IN THE EVENT OF YOUR TERMINATION OF EMPLOYMENT OR A
CHANGE OF CONTROL.

 

 

[Name]

Date:                     

Please be sure to retain a copy of your signed Agreement; you may obtain a paper
copy at any time and at the Company’s expense by requesting one from Shareholder
Services (see paragraph 17 of the Terms and Conditions). You must accept this
Agreement by signing a paper copy of the Agreement and delivering it to
Shareholder Services.

 

-4-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

1. Award. The Company hereby grants to the Employee under the Plan an award of
Restricted Stock Units, subject to all of the terms and conditions in this
Agreement (including Exhibit A hereto), the attached Notice of Award and the
Plan. If and when any Restricted Stock Units are paid to the Employee, par value
for the Shares issued will be deemed paid by the Employee by past services
rendered by the Employee.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents a right to
receive one Share for each vested Restricted Stock Unit pursuant to the terms
and conditions of this Agreement and the attached Notice of Award. Unless and
until the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3, 5, 6 and/or 7, and subject to paragraph 4, the Employee will have
no right to payment of any such Restricted Stock Units. Prior to actual payment
of any vested Restricted Stock Units pursuant to paragraph 8, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. Payment of any vested
Restricted Stock Units will be made in whole Shares only.

3. Vesting Schedule. Subject to paragraphs 4 through 7, the Restricted Stock
Units awarded by this Agreement and the attached Notice of Award will vest in
the Employee according to the performance-based and service-based vesting set
forth on the attached Notice of Award. Restricted Stock Units shall not vest in
the Employee in accordance with any of the provisions of this Agreement unless
the Employee remains a Service Provider through the applicable vesting dates,
except as otherwise provided in paragraphs 5 through 7. Further, the
performance-based and service-based vesting schedules set forth on the attached
Notice of Award and paragraphs 5 through 7 shall apply to the Restricted Stock
Units awarded by this Agreement and the attached Notice of Award without regard
to any of the terms set forth in any written agreement between Employee and the
Company, including specifically any written employment agreement, severance
agreement, offer letter or the TIBCO Software Inc. Change in Control and
Severance Plan (the “CICS Plan”). Any acceleration of vesting with respect to
the Restricted Stock Units awarded by this Agreement and the attached Notice of
Award shall occur solely in accordance with the terms set forth herein and
further any term or condition of any written employment agreement, severance
agreement, offer letter or the CICS Plan shall not apply to the vesting
acceleration of the Restricted Stock Units awarded by this Agreement and the
attached Notice of Award.

4. Forfeiture Due to Subsequent Non-GAAP EPS Performance. Notwithstanding the
performance-based and service-based vesting terms set forth on the attached
Notice of Award and paragraph 3, if the Committee determines, after the Audit
Committee of the Board has completed and delivered its calculations of non-GAAP
EPS to the Committee, that the Company’s non-GAAP EPS with respect to the first
fiscal year immediately following the Determination Year has decreased, as
compared to the Company’s non-GAAP EPS achieved with respect to the
Determination Year, by more than ten percent (10%), then twenty percent (20%) of
the Restricted Stock Units granted hereunder will be forfeited (the “Forfeited
RSUs”) immediately at no cost to the Company and the Employee will have no
further rights thereunder (unless sooner forfeited in accordance with paragraph
5). One-half (1/2) of the Forfeited RSUs will be deemed to have been forfeited
with respect to the First Tranche RSUs (i.e., twenty percent (20%) of the First
Tranche RSUs will be deemed forfeited upon such occurrence) and the remaining
one-half (1/2) of the Forfeited RSUs will be deemed to have been forfeited with
respect to the Second Tranche RSUs (i.e., twenty percent (20%) of the Second
Tranche RSUs will be deemed forfeited upon such occurrence).



--------------------------------------------------------------------------------

5. Forfeiture upon Termination of Service; Accelerated Vesting Upon Certain
Involuntary Terminations. Notwithstanding any contrary provision of this
Agreement or the attached Notice of Award:

(a) In the event Employee ceases to be a Service Provider for any or no reason
during the applicable performance-based vesting period and prior to the
Restricted Stock Units becoming Eligible RSUs, or if after the Restricted Stock
Units have become Eligible RSUs, but prior to satisfaction of the service-based
vesting requirements, Employee ceases to be a Service Provider due to any or no
reason, the then-unvested Restricted Stock Units awarded by this Agreement and
the attached Notice of Award will thereupon be forfeited at no cost to the
Company and the Employee will have no further rights thereunder.

(b) In the event Employee ceases to be a Service Provider due to a voluntary
termination or an involuntary termination of employment without Cause occurring
after the Restricted Stock Units have become Eligible RSUs and after the First
Tranche RSUs have vested, but prior to the mandatory deferral date specified in
paragraph 8, then subject to the forfeiture provisions of paragraph 4, the
portion of the vested Restricted Stock Units as of such termination date
(one-half (1/2) of the Restricted Stock Units subject to this Agreement) shall
remain vested and be settled on the applicable mandatory deferral date specified
in paragraph 8. The remaining one-half (1/2) of the Restricted Stock Units
subject to this Agreement may become vested as of such a termination date
subject to the approval of the Committee, in its sole discretion, pursuant to
paragraph 6. Any such Restricted Stock Units that the Committee does not approve
to become vested will be forfeited at no cost to the Company and Employee will
have no further rights thereunder.

(c) In the event Employee ceases to be a Service Provider due to a voluntary
termination or an involuntary termination of employment without Cause occurring
after the Restricted Stock Units have become Eligible RSUs and after the Second
Tranche RSUs have vested, but prior to the mandatory deferral date specified in
paragraph 8, then subject to the forfeiture provisions of paragraph 4, the
portion of the vested Restricted Stock Units as of such termination date (the
remaining one-half (1/2) of the Restricted Stock Units subject to this
Agreement) shall remain vested and be settled on the applicable mandatory
deferral date specified in paragraph 8.

6. Committee Discretion. Notwithstanding anything to the contrary in this
Agreement and the attached Notice of Award, the Committee, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of: (a) the Eligible RSUs; or (b) the Restricted Stock Units held by
any Employee who is not a “covered employee” as that term is defined in
Section 162(m) at any time; subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. Notwithstanding the foregoing however, the Shares
underlying such vested Restricted Stock Units shall not be settled, unless
otherwise provided in paragraph 7, until after the applicable mandatory deferral
date specified in paragraph 8.

7. Change of Control. Pursuant to Section 10 of the Plan, in the event of a
Change of Control that occurs:

(a) On or before December 31, 2010, then as of the date of such Change of
Control, all of the Restricted Stock Units awarded by this Agreement and the
attached Notice of Award will be forfeited at no cost to the Company and the
Employee will have no further rights thereunder.

(b) After December 31, 2010, but before December 31, 2011, if the Company’s
non-GAAP EPS determined as of January 31, 2011 was at least $0.64, then
twenty-five percent (25%) of the Restricted Stock Units will be deemed to become
Eligible RSUs as of the date of the Change of Control. The remaining
seventy-five percent (75%) of the Restricted Stock Units will be forfeited at no
cost to the Company and the Employee will have no further rights thereunder.

 

-2-



--------------------------------------------------------------------------------

(c) After December 31, 2011, but before December 31, 2012 (assuming the 2012
Goals were not achieved), if the Company’s cumulative non-GAAP EPS determined as
of January 31, 2012 was at least $1.39, then fifty percent (50%) of the
Restricted Stock Units will be deemed to become Eligible RSUs as of the date of
the Change of Control. The remaining fifty percent (50%) of the Restricted Stock
Units will be forfeited at no cost to the Company and the Employee will have no
further rights thereunder.

(d) After December 31, 2012, but before December 2013 (assuming the 2012 Goals
and/or the 2013 Goals were not achieved), if the Company’s cumulative non-GAAP
EPS determined as of January 31, 2013 was at least $2.25, then one hundred
percent (100%) of the Restricted Stock Units will be deemed to become Eligible
RSUs as of the date of the Change of Control.

(e) The Committee may, in its sole and absolute discretion, provide for
additional vesting acceleration in the event of a Change of Control as provided
by paragraph 6. The Company and the acquirer in the Change of Control
transaction may also agree in the document reflecting the terms and conditions
of the Change of Control to terminate the Eligible RSUs and provide for
immediate payment of the applicable consideration being paid in the Change of
Control transaction for the vested Shares underlying the Eligible RSUs as
provided by Section 1.409A-3(j)(4)(ix) of the Treasury Regulations.

(f) Any Restricted Stock Units that become Eligible RSUs pursuant to this
paragraph 7 will be scheduled to vest in accordance with the two (2) year
vesting schedule set forth in the Notice of Award and paragraphs 3, 5 and 6,
subject to Employee remaining a Service Provider through each relevant vesting
date. For the avoidance of doubt and solely with respect to this paragraph 7,
the forfeiture provisions set forth under paragraph 4 will be disregarded.

(g) Notwithstanding the foregoing, if Employee is involuntarily terminated
within twelve (12) months after the date of the Change of Control for any reason
other than Cause, one hundred percent (100%) of the Eligible RSUs then currently
held by Employee will be vested on the date of such termination and Shares shall
be issued in settlement of such Eligible RSUs as soon as practicable after such
termination, but in no event later than five (5) business days, unless Employee
is considered to be a “specified employee” within the meaning of Section 409A of
the Code and the settlement of the Shares is required to be delayed as provided
by paragraph 8 below.

8. Payment after Vesting; Mandatory One-Year Deferral. Restricted Stock Units
that vest in accordance with paragraphs 3, 5, 6 or 7 will be settled by the
Company issuing whole Shares to Employee (or in the event of Employee’s death,
to his or her estate) on the one (1) year anniversary of each applicable vesting
date with respect to the date such Eligible RSUs became vested pursuant to the
provisions of this Agreement and the attached Notice of Award, subject to
paragraph 10 and the other provisions of this Agreement. Notwithstanding the
foregoing, if Employee is terminated involuntarily after a Change of Control as
specified in paragraph 7(g), the mandatory deferral period shall not apply and
the Shares underlying the Eligible RSUs will be issued to Employee as soon as
practicable following such termination, but in no event later than five
(5) business days, unless (i) the Employee is a “specified employee” within the
meaning of Section 409A at the time of such cessation and (ii) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to the Employee on or within the six
(6) month period following the date the Employee ceases to be a Service
Provider, then the payment of such accelerated Restricted Stock Units will not
be made until the date six (6) months and one (1) day following the date of such
cessation, unless the Employee dies during such six (6) month period, in which
case, the Restricted Stock Units will be paid to the Employee’s estate as soon
as practicable following his or her death, subject to paragraph 9. It is the
intent of this Agreement to comply with the requirements of Section 409A so that
none of the Restricted Stock Units provided under this Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will

 

-3-



--------------------------------------------------------------------------------

be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

9. Payments after Death. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

10. Withholding of Taxes. The Company or the Employer will withhold a portion of
the Shares that have an aggregate market value sufficient to pay all Tax
Obligations required to be withheld by the Company or the Employer with respect
to the Shares, unless the Committee, in its sole discretion, requires or permits
the Employee to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations. The
Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit the Employee to satisfy his or her Tax
Obligations, in whole or in part by one or more of the following (without
limitation): (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (c) selling a sufficient number of
such Shares otherwise deliverable to Employee through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. Notwithstanding any contrary
provision of this Agreement, no Shares will be issued in settlement of the
vested Restricted Stock Units unless and until satisfactory arrangements (as
determined by the Company) will have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company or the Employer has the right to
retain without notice from salary or other amounts payable to the Employee, cash
having a sufficient value to satisfy any tax withholding obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable Shares. All Tax Obligations related to the award of Restricted Stock
Units and any Shares delivered in payment thereof are the sole responsibility of
the Employee. By accepting this award, the Employee expressly consents to the
withholding of Shares and to any additional cash withholding as provided for in
this paragraph 10. Only whole Shares will be withheld or sold to satisfy any tax
withholding obligations pursuant to this paragraph 10. The number of Shares
withheld will be rounded up to the nearest whole Share, with a cash refund to
the Employee for any value of the Shares withheld in excess of the tax
obligation (pursuant to such procedures as the Company may specify from time to
time). To the extent that the cash refund described in the preceding sentence is
not administratively feasible, as determined by the Company in its sole
discretion, the number of Shares withheld will be rounded down to the nearest
whole Share and, in accordance with this paragraph 10 and to the maximum extent
permitted by law, the Company will retain from salary or other amounts payable
to the Employee cash having a sufficient value to satisfy any additional tax
withholding.

11. Section 280G. In the event that the acceleration benefits provided for in
paragraph 7 (or pursuant to paragraph 6, if applicable) when combined with any
other severance and other benefits otherwise payable to Employee (collectively
the “Severance Benefits”), if any, (i) constitute “parachute payments” within
the meaning of Section 280G of the Code and (ii) but for this Agreement,
Employee would be subject to the excise tax imposed by Section 4999 of the Code,
then Employee’s acceleration benefits under this Agreement will be either:

(a) delivered in full, or

 

-4-



--------------------------------------------------------------------------------

(b) delivered as to such lesser extent which would result in no portion of such
Severance Benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Employee on an after-tax basis, of the greatest
amount of Severance Benefits, notwithstanding that all or some portion of such
Severance Benefits may be taxable under Section 4999 of the Code. Unless the
Company and Employee otherwise agree in writing, any determination required
under this paragraph 11 will be made in writing by the Company’s independent
public accountants immediately prior to the Change of Control (the
“Accountants”), whose determination will be conclusive and binding upon Employee
and the Company for all purposes. For purposes of making the calculations
required by this paragraph 11, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this paragraph. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph 11.

12. Rights as Stockholder. Subject to paragraph 10, neither the Employee nor any
person claiming under or through the Employee will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Employee (including through electronic delivery
to a brokerage account). After such issuance, recordation and delivery, the
Employee will have all the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares.

13. Dividend Equivalents. Employee shall have no right to the payment of any
dividends or distributions until such time as the Shares have been actually
issued to the Employee with respect to the vested Restricted Stock Units after
the mandatory deferral period specified in paragraph 8.

14. Definitions. For purposes of this Agreement and the attached Notice of
Award:

(a) “Cause” shall have the meaning set forth in Employee’s written employment
agreement with the Company, provided that if Employee is not a party to any such
written employment agreement with the Company, “Cause” shall mean (i) an act of
fraud or personal dishonesty undertaken by Employee in connection with the
Employee’s responsibilities that is intended to result in substantial gain or
personal enrichment of the Employee at the expense of the Company,
(ii) Employee’s conviction of, or plea of nolo contendere to, a felony,
(iii) Employee’s gross misconduct in connection with the performance or failure
of performance of a material component of the Employee’s responsibilities that
is materially injurious to the Company, or (iv) Employee’s continued substantial
violations of his or her duties after the Employee has received a written demand
for performance from the Company which specifically sets forth the factual basis
for the Company’s belief that the Employee has not substantially performed such
duties.

(b) “Change of Control” shall have the same meaning as provided in Section 2.7
of the Plan, provided, however, that Sections 2.7(iv) and 2.7(v) and of the Plan
shall not apply as to the determination of whether a Change of Control has
occurred with respect to paragraph 7 and the Restricted Stock Units granted
under this Agreement and the attached Notice of Award.

(c) “Non-GAAP EPS” shall mean the Company’s consolidated GAAP net income at the
point of measurement adjusted for: (i) stock-based compensation expense;
(ii) amortization and impairment of acquired intangible assets;
(iii) acquisition related charges incurred after the issuance of a signed or
definitive

 

-5-



--------------------------------------------------------------------------------

term sheet that include third party legal, banker, accounting, other advisory
fees and severance costs for terminated employees of the acquired company for
employees that are terminated within 90 days of the acquisition date for
completed, in process or uncompleted transactions; (iv) fair value deferred
revenue adjustments in accordance with business combination standards that are
at least five (5) million dollars or greater from acquisitions (per
acquisition); (v) non-cash expenses incurred in connection with the impairment
or write-off of goodwill, in-process research and development or any other
intangible assets; (vi) costs related to approved restructuring activities that
are separately disclosed in the Company’s GAAP financial statements;
(vii) litigation settlements and third party legal expenses associated with
litigation settlements; (viii) gains and losses on equity investments;
(ix) other non-recurring extraordinary items that are separately disclosed in
the Company’s GAAP financial statements; (x) non cash interest income and
expense; (xi) adjustments for changes in the valuation allowance recorded
against the Company’s deferred tax assets in accordance with GAAP; and (xii) the
income tax effects of the preceding adjustments; divided by diluted GAAP shares.

15. No Effect on Employment. The terms of the Employee’s employment with his or
her Employer are governed by applicable local law and any relevant employment
agreement. This Agreement and the attached Notice of Award do not constitute an
express or implied promise of continued employment for any period of time. The
Employee may terminate his or her employment and the Employer may terminate the
Employee’s employment in accordance with applicable local law and any relevant
employment agreement.

16. Labor Law. By accepting this award of Restricted Stock Units, the Employee
acknowledges that: (a) the award of Restricted Stock Units is a one-time benefit
which does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units; (b) all
determinations with respect to any future awards, including, but not limited to,
the times when the Restricted Stock Units shall be granted, the number of Shares
subject to each award of Restricted Stock Units and the time or times when
Restricted Stock Units shall vest, will be at the sole discretion of the
Company; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of this Restricted Stock Units is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any;
(e) these Restricted Stock Units are not part of the Employee’s normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (f) the vesting of this Restricted
Stock Units ceases upon termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement; (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty; (h) these Restricted Stock Units have been granted to the Employee in
the Employee’s status as an employee of the Company or the Employer; (i) any
claims resulting from these Restricted Stock Units shall be enforceable, if at
all, against the Company; and (j) there shall be no additional obligations for
any subsidiary or affiliate employing the Employee as a result of these
Restricted Stock Units.

17. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement and the attached Notice of Award will be addressed to the
Company, in care of Shareholder Services, TIBCO Software Inc., 3303 Hillview
Avenue, Palo Alto, California, 94304, or at such other address as the Company
may hereafter designate in writing.

18. Award is Not Transferable. Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than by will, by the laws of descent or distribution, or to a Service Provider’s
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child, support, alimony
payments or marital property rights. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of Restricted Stock Units, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, Restricted Stock Units granted herein and the
rights and privileges conferred hereby immediately will become null and void.

 

-6-



--------------------------------------------------------------------------------

19. Binding Agreement. Subject to the limitation on the transferability of
Restricted Stock Units contained herein, this Agreement and the attached Notice
of Award will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

20. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any foreign, state or federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to the Employee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

21. Plan Governs. This Agreement and the attached Notice of Award are subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. In the event of a conflict between one or
more provisions of the attached Notice of Award and one or more provisions of
the Plan, the provisions of the Plan will govern.

22. Committee Authority. The Committee will have the power to interpret the
Plan, this Agreement and the attached Notice of Award and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement and the attached Notice of Award.

23. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

24. Agreement Severable. In the event that any provision in this Agreement or
the attached Notice of Award will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement or the attached Notice of Award.

25. Modifications to the Agreement. This Agreement and the attached Notice of
Award constitute the entire understanding of the parties on the subjects
covered. The Employee expressly warrants that he or she is not accepting this
Agreement or the attached Notice of Award in reliance on any promises,
representations, or inducements other than those contained herein and therein.
Modifications to this Agreement, the attached Notice of Award or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in the Plan, this
Agreement or the attached Notice of Award, the Company reserves the right to
revise this Agreement or the attached Notice of Award as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.

 

-7-



--------------------------------------------------------------------------------

26. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Employee expressly warrants that he or she has
received a conditional right to receive Shares issued under the Plan, and has
received, read and understood a description of the Plan. The Employee
understands that the Plan is discretionary in nature and may be modified,
suspended or terminated by the Company at any time.

27. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request the Employee’s consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

28. Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (“Data”). The Employee further
understands that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. The Employee
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award of Restricted Stock of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares of stock on his or her behalf. The Employee understands that he or she
may, at any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the Human Resources
Department for his or her employer.

29. Notice of Governing Law. This Agreement and the attached Notice of Award
shall be governed by the laws of the State of Delaware, U.S.A., without regard
to its principles of conflict of laws. For purposes of litigating any dispute
that arises under this award of Restricted Stock Units, this Agreement or the
attached Notice of Award, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
of the United States for the Northern District of California, and no other
courts where this award of Restricted Stock Units is made and/or to be
performed.

 

-8-